COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re 2016 Baytown Rd LLC, d/b/a Watermark at Baytown
                           Apartments, et al.

Appellate case number:     01-21-00250-CV

Trial court case number: 1156293

Trial court:               County Civil Court at Law No. 1 of Harris County

       Relators, 2016 Baytown Rd LLC d/b/a Watermark at Baytown Apartments, 2015
Houston Redford, LLC d/b/a The Redford Apartments, 2013 Houston Maxey, LLC d/b/a
Rollingwood Apartments, 2013 Houston Fleming, LLC d/b/a Timber Ridge Apartments, 2013
Travis Oak Creek, LP d/b/a Lucero Apartment Homes, 2013 Travis Oak Creek GP, LLC,
Lucero, LLC, 2015 Houston Gulfton, LLC d/b/a La Estancia Apartments, 2014 Galveston Jones
Drive, LLC d/b/a Island Bay Apartments, Eureka Multifamily Group GP, Inc., Eureka
Multifamily Group, LP, Rene Campos, Jimmy Arnold, Chris Roberson, Kenneth B. Chaiken,
and Chaiken & Chaiken P.C., filed a petition for writ of mandamus and a corresponding motion
for temporary relief to stay the trial court’s proceedings pending the adjudication of their petition
for writ of mandamus. We grant the motion for temporary relief and stay all trial court
proceedings and deadlines. This order will remain in effect until relators’ petition for writ of
mandamus is finally decided or until further order from this Court.
     The Court requests that real parties in interest respond to relators’ petition for writ of
mandamus by June 6, 2021.
       It is so ORDERED.

Judge’s signature:            /s/Julie Countiss_________
                             Acting individually


Date: May 17, 2021